 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   Fariba Torkzadeh,              )                 SACV 18-01665 JVS (ADSx)
                                    )
11                                  )                 ORDER OF DISMISSAL UPON
                 Plaintiff,         )
12                                  )                 SETTLEMENT OF CASE
          v.                        )
13                                  )
     R.M. Galicia, Inc., etc.,      )
14                                  )
                                    )
15               Defendant(s).      )
                                    )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 60 days, to reopen
22   the action if settlement is not consummated.
23
24   DATED: December 10, 2018                       ___________________________
25                                                     James V. Selna
26                                                  United States District Judge
27
28
